OPINION OF THE COURT
Per Curiam.
Respondent Adam Charles Virant was admitted to the practice of law in the State of New York by the Third Judicial Department on January 28, 2004. At all times relevant herein, respondent has maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee (Committee) now seeks an order pursuant to 22 NYCRR 603.11, accepting respondent’s affidavit of resignation from the practice of law and striking his name from the roll of attorneys.
Respondent acknowledges that the law firm in which he was a partner until June 30, 2010, filed a complaint against him with the Committee alleging that from January 2009 to June 2010, respondent used law firm operating funds belonging to his law partner and himself to augment settlement awards to 15 clients for an approximate total of $169,366.62. The complaint states that respondent covered up his neglect of the 15 legal matters by misrepresenting their true status and settlement amounts to several clients and his law partner.
Inasmuch as respondent’s affidavit of resignation conforms with 22 NYCRR 603.11, the Committee’s motion should be granted to the extent of accepting respondent’s resignation from the practice of law, and striking his name from the roll of attorneys nunc pro tunc to February 21, 2012, the date the affidavit was sworn to. Respondent’s request to keep his affidavit of resignation confidential pursuant to Judiciary Law § 90 (10) should be denied since our order accepting his resignation is public.
Accordingly, the Committee’s motion should be granted, respondent’s resignation from the practice of law accepted, and respondent’s name stricken from the roll of attorneys, effective nunc pro tunc to February 21, 2012.
And rías, J.E, Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to February 21, 2012.